DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10115576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
In view of applicant’s amendments filed on May 27, 2021, the objections as stated in the Quayle Action mailed on April 1, 2021 have been withdrawn.

Reason for Allowance
Claims 1-15 are allowed.
The examiner’s statements of reasons for allowance of claims 1-15 were given in the Quayle Action mailed on April 1, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 3, 2021